PER CURIAM.
This action is one brought to recover damages under section 8 of the act to regulate commerce. Act Feb. 4, 1887, c. 104, 24 Stat. 382 (U. S. Comp. St. 1901, p. 3159). The questions involved are whether there was a joint rate lawfully established between certain points on the Texas & Pacific Railway and certain other points on the Union Pacific Railway on cross-ties, and, if so, whether the plaintiff in error disregarded and refused to comply with the same, and therein and thereby unlawfully discriminated against the defendant in error. On this state of the case we have no doubt as to the jurisdiction of the court. Under section 8 reasonable counsel fees are authorized to be fixed by the court in every case of recovery. The amount allowed for counsel fees in this case appears to be reasonable, in the light of the record and our judicial knowledge of the services rendered. Upon-an inspection of the whole record, we find no reversible error in any of the rulings below. The judgment of the Circuit Court is afiirmed.